UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1315


J. W.,

                Plaintiff – Appellant,

          v.

HONORABLE DAVID W. KNIGHT, in his official capacity as
Judge of the Circuit Court of Mercer County for the State
of West Virginia,

                Defendant - Appellee,

          and

JASON WILSON, a Citizen and Resident of Mercer County, West
Virginia, Real Party in Interest,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.   Joseph R. Goodwin,
Chief District Judge. (1:09-cv-01277)


Submitted:   October 25, 2011              Decided:   November 4, 2011


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendy   J.   Murphy,  NEW   ENGLAND  SCHOOL  OF  LAW,   Boston,
Massachusetts; Michael F. Gibson, GIBSON, LEFLER & ASSOCIATES,
Princeton, West Virginia, for Appellant. John M. Hedges, Teresa
J. Lyons, HEDGES LYONS     &   SHEPHERD,   PLLC,   Morgantown,   West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                J.W. appeals from the district court’s dismissal of

her 42 U.S.C. § 1983 (2006) civil rights action for lack of

subject-matter         jurisdiction.          J.W.      initiated      this   action    for

declaratory relief in the Southern District of West Virginia,

challenging an order by David W. Knight, a judge in the Circuit

Court     for    Mercer      County,   West       Virginia     (“the     state   court”),

compelling her to undergo a gynecological examination.                             During

the pendency of the action, however, J.W. ultimately submitted

to the examination voluntarily.                    In view of this development,

the   district      court     determined      that      her   claims     were    moot   and

could not be saved from a dismissal on the ground of mootness by

application       of    the    exceptions         to    the   mootness    doctrine      for

claims     capable      of    repetition,         yet    evading    review,      and    for

voluntary cessation of illegal activity.

                On appeal, J.W. challenges the dismissal of her action

as moot.        J.W. also argues that her claims are not barred under

the Younger 1 abstention and Rooker-Feldman 2 doctrines.                          For the

reasons that follow, we affirm.




      1
          Younger v. Harris, 401 U.S. 37 (1971).
      2
       D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Trust Co., 263 U.S. 413 (1923).



                                              3
                                        I.

              Jason   Wilson   was    indicted      in    the    state      court    on

charges of first-degree sexual assault and incest against his

sister, J.W., when she was between nine and eleven years old.

Following his indictment, Jason Wilson moved the state court to

enter    an   order   requiring      that    J.W.   undergo         a   gynecological

examination to determine whether there existed any evidence that

she had experienced “repeated traumatic [sexual] intercourse.”

Defendant Knight, the presiding state court judge, granted the

motion     and    ordered      that    J.W.      undergo        a       gynecological

examination.      On J.W.’s behalf, the State of West Virginia filed

a writ of prohibition in the Supreme Court of Appeals of West

Virginia      (“SCAWV”),   seeking    to     prevent     the    state      court    from

enforcing its order requiring the examination.                   The SCAWV denied

the writ, State ex rel. J.W. v. Knight, 679 S.E.2d 617, 622

(W. Va. 2009) (per curiam), and the Supreme Court of the United

States denied J.W.’s petition for a writ of certiorari, J.W. v.

Knight, 130 S. Ct. 461 (2009).

              Subsequently,    J.W.    filed    the      subject        § 1983   action

against Knight in the district court, alleging that, in ordering

that she undergo the examination, Knight violated her rights

under the Fourth and Fourteenth Amendments.                      As relief, J.W.

sought orders declaring that Knight had acted in violation of

the Constitution and that, under the Supremacy Clause, a state

                                        4
court judge lacked the authority to order a “minor rape victim

to submit to an unwanted pelvic examination.”                        Knight moved to

dismiss the action on a host of grounds.                      While Knight’s motion

was   pending,        Jason    Wilson      agreed      to    plead       guilty   in    the

underlying criminal proceeding.                   As a result of this agreement,

J.W. was not required to undergo the ordered examination.                               The

district court thus concluded that J.W.’s § 1983 claims were

moot, granted Knight’s motion, and dismissed the action.

            J.W. noted an appeal.                While the appeal was pending in

this court, Jason Wilson appeared before Knight for sentencing.

At the sentencing hearing, Knight determined that acceptance of

Jason Wilson’s guilty plea was not in the public’s interest.

Accordingly, Knight scheduled the case against Jason Wilson for

a trial.    Based on this development, Knight moved this court for

a remand to the district court.                  We concluded that the rejection

of Jason Wilson’s guilty plea was a development that bore on the

propriety of the district court’s dismissal of J.W.’s action on

a jurisdictional ground and issued an order granting the motion

to remand, vacating the district court’s judgment, and remanding

for further proceedings.

            Following         our    order        of   remand,     J.W.     and    Knight

disclosed   to    the    district         court    that     J.W.   had    indicated     her

willingness      to    undergo      the    gynecological       examination        and   had

indeed undergone the examination while J.W.’s appeal was pending

                                             5
in this court.         The results of the examination were submitted to

Knight and placed under seal in the state court proceeding.                            The

criminal       prosecution    against      Jason        Wilson    was     subsequently

resolved; in January 2011, Knight accepted Jason Wilson’s guilty

plea to child abuse resulting in injury and sentenced him to a

suspended prison sentence and five years of probation.                                J.W.

argued    in    the    district    court   that       her     claims    had    not    been

rendered moot by these developments and, even if they had, they

were still subject to review on their merits because they were

capable of repetition, yet would evade review, and because her

case involved questions of substantial public interest.                                The

district   court       concluded    that       J.W.’s    claims    were       moot    as   a

result of her having willingly submitted to and undergone the

gynecological         examination    and       that     the    exceptions        to    the

mootness doctrine for wrongs capable of repetition, yet evading

review,    and     voluntary       cessation       of    illegal       activity       were

inapplicable.         Accordingly, the district court dismissed J.W.’s

action for lack of subject-matter jurisdiction.



                                        II.

               We review de novo a district court’s ruling concerning

subject-matter        jurisdiction,     including        a    ruling    on     mootness.

Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 762

(4th Cir. 2011); Covenant Media of S.C., LLC v. City of N.

                                           6
Charleston, 493 F.3d 421, 428 (4th Cir. 2007).                             We also review

for   clear     error     the       district    court’s      findings          of    fact     with

respect    to     jurisdiction.           United     States       ex     rel.       Vuyyuru      v.

Jadhav, 555 F.3d 337, 348 (4th Cir. 2009).

              The   Constitution           limits      the     jurisdiction              of     the

federal     courts        to     the     adjudication        of      actual         cases       and

controversies.       U.S. Const. art. III, § 2; DeFunis v. Odegaard,

416 U.S. 312, 316 (1974) (per curiam).                        “[A] case is moot when

the issues presented are no longer ‘live’ or the parties lack a

legally    cognizable           interest       in    the     outcome.”               Powell      v.

McCormack, 395 U.S. 486, 496 (1969).                         The requirement that a

case involve an actual, ongoing controversy extends throughout

the pendency of the action.                 Preiser v. Newkirk, 422 U.S. 395,

401   (1975).        To    satisfy        Article     III’s       case    or        controversy

requirement, “a litigant must have suffered some actual injury

that can be redressed by a favorable judicial decision.”                                      Iron

Arrow     Honor     Soc’y       v.      Heckler,     464 U.S. 67,        70    (1983).

Redressability is present if it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable

decision.”        Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992)    (internal       quotation        marks     omitted).           When       a    case    or

controversy       ceases       to    exist,    the    litigation         is     moot       and    a

federal    court     no        longer    possesses         jurisdiction         to       proceed.

Heckler, 464 U.S. at 70.

                                               7
            A case can become moot due either to a change in the

facts or a change in the law.              Ross v. Reed, 719 F.2d 689, 693-

94 (4th Cir. 1983).              Here, the district court concluded that

J.W.’s claims had become moot due to a change in the facts.

Specifically, the court concluded that, because J.W. voluntarily

submitted    to       and   underwent     the    gynecological       examination,       a

favorable     judicial        decision     would    not     redress       her    claimed

injuries.        On    appeal,     J.W.   does     not   seriously      contest      this

conclusion.       Rather, she argues that her action, although moot,

may still be reviewed on its merits for two reasons: first,

because her case implicates issues in which the public has an

interest, namely, the due process and Fourth Amendment rights of

minor victims of sex crimes; and second, because the matter is

capable of repetition, yet will evade review.                      J.W. also asserts

that the district court erred in determining that her action was

not saved from mootness by application of the exception to the

mootness doctrine for voluntary cessation of illegal activity.

                                           A.

            J.W. relies primarily on our opinion in Hammond v.

Powell,    462 F.2d 1053   (4th    Cir.    1972),    as     establishing       an

exception    to    the      mootness    doctrine     based    on    the    substantial

public interest in the issues raised by her action.                             Hammond,

however,    does      not   advance     J.W.’s    argument.        In     Hammond,    the

plaintiff brought an action, both as an individual and as a

                                           8
representative of a class, seeking both a declaration that South

Carolina’s statute allowing a creditor to seize a defaulting

debtor’s goods in advance of a judgment awarding the goods to

the creditor was unconstitutional and an injunction restraining

future seizures.      Hammond, 462 F.2d at 1054.            The district court

dismissed   the     suit,   finding    that    the    plaintiff’s        individual

claim was moot because the creditor obtained a final judgment

vesting within it the right to possess goods seized from her and

because a class action was not proper.                  Id. at 1054-55.         We

reversed, concluding that the case was not moot because it was

likely that the individual plaintiff would again be subject to

the application of the state statute based on her new purchase

of goods on credit and that the action could be brought as a

class action.       Id. at 1055.        Although we observed that “the

public    interest     in    having     [the]        suit   considered        [was]

substantial,” id. at 1055, nothing in our opinion purports to

recognize this concern as an exception to the mootness doctrine.

Accordingly, this claim is without merit.

                                       B.

            Next,    J.W.   invokes    the     exception     to    the    mootness

doctrine for matters capable of repetition, yet evading review.

It   is   well-established      that        federal    courts      may    consider

“disputes, although moot, that are capable of repetition, yet

evading   review.”      Incumaa   v.       Ozmint,    507 F.3d 281,    288-89

                                       9
(4th Cir. 2007) (internal quotation marks omitted).                               Where the

plaintiff has not brought a class action, jurisdiction on the

basis of a dispute that is “capable of repetition, yet evading

review” is limited to “the exceptional situation[] in which (1)

the challenged action is in its duration too short to be fully

litigated prior to cessation or expiration, and (2) there is a

reasonable expectation that the same complaining party will be

subject    to    the    same    action     again.”       Id.       at    289      (internal

quotation marks and citation omitted).                  J.W. bears the burden of

demonstrating that the exception applies.                    Id.        We conclude she

fails to meet her burden.

             J.W.’s claim that orders compelling a victim to submit

to a gynecological examination requested by a criminal defendant

cannot be reviewed because of the short time frame in which a

criminal trial takes place is made in wholly conclusory fashion.

We reject J.W.’s assertion that orders such as the one entered

by Knight cannot be effectively challenged by an alleged victim.

See W. Va. T.C.R. 39.01 & 39.02 (allowing for the appointment of

a   guardian    ad     litem    to    protect   the    interests        of     and   pursue

relief on behalf of an alleged victim in a criminal matter).                                  We

also    conclude     that      J.W.    fails    to    show   the    existence            of    a

reasonable      expectation      that    she    will   be    subject         to   the    same

order    compelling      the    gynecological        examination        again.           Jason

Wilson    entered       a   guilty      plea,    and    J.W.       simply         does    not

                                           10
articulate why it would ever be necessary for the state court to

order her to submit to another examination.

              Additionally, although J.W. maintains that the issues

presented in her lawsuit will recur in West Virginia’s criminal

justice      system     and   continue     to     affect    other    victims    of   sex

crimes, these concerns have no bearing on this case because it

was    not    brought    as   a    class   action.         Cf.   Gerstein      v.   Pugh,

420 U.S. 103, 111 n.11 (1975) (recognizing a narrow class of

cases in which the termination of the class representative’s

claim for relief does not moot the claims of the class members).

Further, although J.W. makes note of the possibility that she

could suffer a sexual assault in the future and be subjected to

a similar court order requiring that she undergo an examination

like    the     one     ordered     in     this     case,     such     conjecture     is

insufficient to establish that the exception for cases capable

of repetition, yet evading review, is applicable here.                         Incumaa,
507 F.3d at 289.

                                           C.

              J.W.    further      challenges       as     erroneous    the    district

court’s determination that her case was not saved from mootness

by application of the exception to the doctrine for voluntary

cessation of illegal activity.                  The district court noted that

the exception to the mootness doctrine for voluntary cessation

of    illegal    activity     is    inapplicable         where   the   party    seeking

                                           11
judicial     redress,    and    not       the        opposing       party,    “saps”   the

controversy of its “vitality.”                      City News & Novelty, Inc. v.

City of Waukesha, 531 U.S. 278, 284 n.1 (2001).                           By voluntarily

submitting to the gynecological examination that was the subject

of her § 1983 challenge, J.W., the district court concluded,

rendered her action moot by ensuring that no live controversy

remained.     Accordingly, the court concluded that the voluntary

cessation exception to the mootness doctrine was inapplicable.

            On   appeal,       J.W.       challenges          the    district      court’s

finding that her submission to the gynecological examination was

voluntary.       Because   it       is    clear        from   the    record     that   J.W.

willingly     submitted        to        and        underwent       the      gynecological

examination, we conclude that the district court did not commit

clear error in so finding.                J.W. also suggests that dismissal

was   not    warranted     under         the        voluntary   cessation        exception

because of the “myriad [of] efforts” by the defense to generate

mootness problems in this litigation but fails to explain what

these efforts were.            The district court correctly recognized

that the voluntary cessation exception to the mootness doctrine

is simply not applicable when the party seeking relief saps her

challenge to the ordered examination by voluntarily submitting

to it.      We therefore conclude that J.W.’s challenge in this

regard is without merit.



                                               12
                                   III.

           Accordingly, we affirm the district court’s judgment. 3

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




      3
       In view of our disposition, we need not address J.W.’s
arguments that her claims are not barred by the Younger
abstention and Rooker-Feldman doctrines.



                                    13